NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted December 8, 2011*
                                  Decided December 8, 2011

                                            Before

                                JOEL M. FLAUM, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 11‐2195

BOGUMILA LOBROW,                                     Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois, 
                                                     Eastern Division. 
       v.
                                                     No. 08 C 6978
VILLAGE OF PORT BARRINGTON,
     Defendant‐Appellee.                             Charles R. Norgle,
                                                     Judge.



                                          O R D E R

        Bogumila Lobrow appeals the grant of summary judgment in her action under 42
U.S.C. § 1983, in which she claimed that the Village of Port Barrington, Illinois, violated her
rights to due process and equal protection by adopting a “policy of harassment” against
her. We affirm.


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2195                                                                              Page 2

         Lobrow presented minimal evidence to support her lawsuit: she showed that she
was cited by Village police officers three times over a 30‐month period for failing to display
a permit sticker on her motor vehicle, and she noted another instance in which she was cited
for failing to stop at a red light. At the same time, her submissions in the district court made
significant concessions: she admitted in her response to the Village’s motion for summary
judgment that she did not know that the Village maintained an official policy against her,
that any ranking Village official caused any harassment, or that the Village treated other
similarly situated individuals differently from her. The district court granted summary
judgment for the Village, concluding that Lobrow could not establish municipal liability
under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), because no rational jury could find
that her citations amounted to a “widespread custom or practice” or that Village
policymakers were deliberately indifferent to her constitutional rights. The court also
determined that Lobrow could not establish any violation of her rights to substantive due
process, procedural due process, or equal protection.

        We can discern only two arguments in Lobrow’s appellate brief that relate to the
claims she raised in the district court. She first asserts that summary judgment should have
been denied because of her evidence showing that she lived outside the Village limits and
that Village police officers therefore lacked authority to cite her for not displaying a permit
sticker. We agree with the district court, though, that this disputed fact was not material.
Even if officers were mistaken that Lobrow resided within Village limits, this mistake
would not bear on whether she suffered a violation of her constitutional rights by virtue of a
widespread governmental practice or the deliberate indifference of Village policymakers.
See Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010); Gable v. City of
Chicago, 296 F.3d 531, 537–38 (7th Cir. 2002).

       Lobrow also seems to argue that the district court should have given her additional
time to conduct discovery before ruling on the Village’s motion for summary judgment. But
if Lobrow needed further discovery, she should have filed a motion under Federal Rule of
Civil Procedure 56(d) (formerly Rule 56(f)), see FED. R. CIV. P. 56 (effective Dec. 1, 2010),
explaining why she could not yet present facts essential to her opposition. See Edgenet. Inc. v.
Home Depot U.S.A., Inc., 658 F.3d 662, 665 (7th Cir. 2011); Deere & Co. v. Ohio Gear, 462 F.3d
701, 706 (7th Cir. 2006). Even pro se litigants must follow this rule. Abdulhaseeb v. Calbone,
600 F.3d 1301, 1310 (10th Cir. 2010); see Walker v. Bowersox, 526 F.3d 1186, 1187–88 (8th Cir.
2008).

        The remainder of Lobrow’s brief consists of new claims, facts that were not
presented to the district court, or facts that the court appropriately did not consider because
Lobrow did not present them in a statement complying with Local Rule 56.1. See Koszola v.
Bd. of Educ. of City of Chicago, 385 F.3d 1104, 1109 (7th Cir. 2004). We may not consider
No. 11‐2195                                                                                Page 3

evidence outside the record or issues raised for the first time on appeal. See Fednav Int’l Ltd.
v. Cont’l Ins. Co., 624 F.3d 834, 841 (7th Cir. 2010); United States v. Raymond, 228 F.3d 804, 809
n.5 (7th Cir. 2000); McClendon v. Indiana Sugars, Inc., 108 F.3d 789, 795 (7th Cir. 1997).

                                                                                     AFFIRMED.